DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claims 21-22, 25, 27, 31, 41 and 43 have been fully considered and are persuasive.  The objection of claims 21-22, 25, 27, 31, 41 and 43 has been withdrawn. 
Applicant’s arguments, see section titled “Section 112 Rejections”, with respect to claims 26, 32 and 44 have been fully considered and are persuasive.  The rejection of claims 26, 32 and 44 has been withdrawn. 

Allowable Subject Matter
Claim(s) 21-22, 25, 27-29, 31, 41, 43 and 46-47 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “receiving, by user equipment, first downlink data in a first subframe, wherein the first subframe is a self-contained subframe comprising resources allocated for uplink transmission and resources allocated for downlink transmission, and the first downlink data is received using the resources allocated for downlink transmission; in response to receiving the first downlink data, obtaining, by the user equipment, uplink control information corresponding to the first downlink data; dividing, by the user equipment, the uplink control information corresponding to the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER P CHAU/Primary Examiner, Art Unit 2476